UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________
                                    )
MICHAL SWIATKOWSKI and              )
LIDIA SWIATKOWSKI,                  )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )    Civil Action No. 15-267 (RMC)
                                    )
BANK OF AMERICA, CORP., et al.,     )
                                    )
            Defendants.             )
_________________________________   )

                                            OPINION

               Plaintiffs, Michal and Lidia Swiatkowski are proceeding pro se in this matter.

They seek to enjoin or void state court foreclosure proceedings against their real property located

at 7 Park Lane Pl., Massapequa, New York. The following Banks are the Defendants in this

case: Bank of America, Corp.; Citibank, N.A.; Citimortgage, Inc.; Citicorp, Inc.; and Citigroup,

Inc. While the Complaint is somewhat garbled, Plaintiffs allege that: (1) a judgment of

foreclosure was issued by a New York State Court after the Banks “made a fake Foreclosure

Note”; (2) that they were “brutally thrown out of their own house”; (3) that the Banks “used

extremely dangerous conspiracies to steal more than one/third of a million from the Plaintiffs’

mortgage account”; and (4) that Bank of America is selling their house. Compl. [Dkt. 1] at 2-4.

They further claim that the Banks “perpetrated a fraud upon the lower court, federal court,

appellate division court, bankruptcy court, and federal court in New York.” See id. at 6.

Attached to the Complaint are hundreds of pages of unidentified and partial documents from




                                                 1
suits involving the foreclosure and Plaintiffs’ multiple bankruptcy petitions. Plaintiffs ask this

Court to “reverse the judgment entered.” 1 See id. at 38.

                 The Banks obtained a judgment of foreclosure and sale against the 7 Park Lane

property on October 13, 2005, and Plaintiffs filed numerous successive bankruptcy petitions

staying the foreclosure proceedings. See Citibank, N.A. v. Swiatkowski, 98 A.D.3d 555 (N.Y.

App. Div. 2012). The U.S. District Court for the Eastern District of New York has noted that the

Swiatkowskis “ha[ve] a history of litigation involving duplicative lawsuits.” Swiatkowski v.

CitiMortgage, Inc., No. 10-CV-6024 JFB, 2011 WL 4369520, at *1 (E.D.N.Y. Sept. 19, 2011)

(citing Swiatkowski v. Citibank, 745 F. Supp. 2d 150, 175 (E.D.N.Y. 2010), aff’d, 478 F. App’x

704 (2d Cir. 2012). As of September 2011, the Swiatkowskis had filed eight bankruptcy

petitions and multiple federal lawsuits, all in an attempt to raise claims in federal court relating to

the 2005 foreclosure judgment and to delay the foreclosure of the 7 Park Lane Place property.

Swiatkowski, 2011 WL 4369520, at *1. Thus far, Plaintiffs attempts have been unsuccessful.

                 In 2011, Plaintiffs were served with a petition for eviction. A trial was held in

Nassau County District Court, and a judgment of possession was entered in favor of the Banks

on October 13, 2011. See Citibank, N.A. v. Swiatkowski, Civ. No. 12-0196 (JFB) at *2

(E.D.N.Y. Feb. 21, 2012). 2 The Swiatkowskis removed the case to the Eastern District of New

York, but the case was remanded for lack of jurisdiction. Id. at *7. In remanding, the Eastern

District of New York relied on the Rooker-Feldman doctrine, which provides that federal district

courts lack authority to collaterally review state court judgments, see Rooker v. Fidelity Trust




1
    Plaintiffs do not specify the court or the judgment for which they seek reversal.
2
    A copy of this unpublished slip opinion is attached to the Complaint as part of Exhibit W.

                                                   2
Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462

(1983). Id. at 6-7.

               Before proceeding with this case, the Court must determine whether it has subject

matter jurisdiction. Even though pro se complaints are construed liberally, see Haines v. Kerner,

404 U.S. 519, 520 (1972) and United States v. Byfield, 391 F.3d 277, 281 (D.C. Cir. 2004), this

Court must have jurisdiction in order to adjudicate the claim. A complaint can be dismissed

under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction, an

dismissal for lack of jurisdiction be rendered sua sponte at any time. Fed. R. Civ. P. 12(h)(3);

Jerez v. Republic of Cuba, 777 F. Supp. 2d 6, 15 (D.D.C. 2011).

               When determining whether a case should be dismissed for lack of jurisdiction, a

court reviews the complaint liberally, granting the plaintiff the benefit of all inferences that can

be derived from the facts alleged. Barr v. Clinton, 370 F. 3d 1196, 1199 (D.C. Cir. 2004).

Nevertheless, “the Court need not accept factual inferences drawn by plaintiffs if those

inferences are not supported by facts alleged in the complaint, nor must the Court accept

plaintiff’s legal conclusions.” Speelman v. United States, 461 F. Supp. 2d 71, 73 (D.D.C. 2006).

Further, in deciding whether it has jurisdiction, a court may consider materials outside the

pleadings. Settles v. U.S. Parole Comm’n, 429 F.3d 1098, 1107 (D.C. Cir. 2005). No action of

the parties can confer subject matter jurisdiction on a federal court because subject matter

jurisdiction is an Article III and statutory requirement. Akinseye v. Dist. of Columbia, 339 F.3d

970, 971 (D.C. Cir. 2003). The party claiming subject matter jurisdiction bears the burden of

demonstrating that such jurisdiction exists. Khadr v. United States, 529 F.3d 1112, 1115 (D.C.

Cir. 2008).




                                                  3
               Plaintiffs seek a “reversal” of the New York State Court judgment of foreclosure

and sale. This Court lacks jurisdiction to do so. This Court is not a reviewing court and it lacks

jurisdiction to compel another court to act. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional

provisions). Further, under the Rooker-Feldman doctrine, this federal district Court lacks authority

to collaterally review the state court judgment. See Fleming v. United States, 847 F. Supp. 170,

172 (D.D.C. 1994). To the extent the matter is still pending in New York State Court, this Court

is restrained from interfering. See Younger v. Harris, 401 U.S. 37, 45 (1971) (“[T]he normal thing

to do when federal courts are asked to enjoin pending proceedings in state courts is not to issue

such injunctions.”); see also District Properties Associates v. District of Columbia, 743 F.2d 21,

27 (D.C. Cir. 1984) (“[B]ased on principles of equity . . . the doctrine of Younger v. Harris, 401

U.S. 37 (1971), and its progeny restrains federal courts from interfering in ongoing state judicial

proceedings.”). In addition, this Court has no authority to issue a writ of mandamus to compel the

state court to perform a judicial act. The Court’s mandamus authority extends only to “officer[s]

or employee[s] of the United States or any agency thereof . . . .” 28 U.S.C. § 1361.

               Accordingly, the Complaint [Dkt. 1] will be dismissed for lack of subject matter

jurisdiction. A memorializing Order accompanies this Opinion.


Date: February 26, 2015                                            /s/
                                                     ROSEMARY M. COLLYER
                                                     United States District Judge




                                                 4